Mr. Chief Justice Hand delivered the opinion of the court: This is an application for a judgment of sale to satisfy the fourth installment of a special assessment levied to pay the cost of paving Ashland avenue from Twelfth to Twenty-second street, in the city of Chicago. The appellants appeared and filed objections to judgment being rendered against their property, and the same having been overruled and judgment entered, they have appealed, and have assigned as grounds for reversing the judgment of the county court the following: First, that the county court erred in not admitting in evidence the record of the first resolution of the board of local improvements, which was offered for the purpose of showing that the said resolution did not contain an itemized estimate of the cost of the improvement; and secondly, that the court erred in refusing to hold that the ordinance providing for the improvement was void by reason of the fact that it contained clauses limiting a day’s labor to eight hours and requiring that only native born or naturalized citizens be employed in constructing said improvement. It was stipulated upon the trial that “the present proceedings relate to the fourth installment of a special assessment known as docket No. 28,013 and warrant No. 23,533; that the first installment as to the property objected for has been paid.” Section 66 of the Improvement act (Laws of 1897, sec. 66, p. 125,) in part provides: “The voluntary payment by the owner, or his agent, of an;r installment, of any assessment, levied on any lot, block, tract or parcel of land, shall be deemed and held in law to be an assent to the confirmation of the assessment roll, and be held to release and waive any and all right of such owner to enter objections to the application for judgment of sale and order for sale.” The objectors having voluntarily paid the first installment of this assessment, they will be deemed to have waived and released their right to object to a judgment of sale for the subsequent installments remaining unpaid. The validity of the part of section 66 of the Improvement act hereinbefore set out was presented to us for consideration in Downey v. People, 205 Ill. 230, and it was there held to be valid, and that the voluntary payment by the owner of any installment of a special assessment levied upon his property was a waiver on his part of the right to object to the confirmation of the assessment roll, and to be a release and waiver on his part of any and all right to enter objections to an application for judgment for the sale of his property to satisfy the subsequent installments remaining unpaid. The judgment of the county court will be affirmed. Judgment affirmed.